NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-50059

                Plaintiff-Appellee,             D.C. No. 8:19-cr-00167-DOC-5

 v.
                                                MEMORANDUM*
MICHAEL RIVERA DELGADO, AKA
Player,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Michael Rivera Delgado appeals from the district court’s judgment and

challenges the 110-month sentence imposed following his guilty-plea conviction

for engaging in the business of dealing in firearms without a license and aiding and

abetting, in violation of 18 U.S.C. §§ 2(a), 922(a)(1)(A), and being a felon in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possession of firearms and ammunition, in violation of 18 U.S.C. § 922(g)(1). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Delgado contends that the district court erred by treating his prior state

conviction for making a criminal threat under California Penal Code § 422 as a

crime of violence under U.S.S.G. §§ 2K2.1 and 4B1.2(a). Delgado’s argument is

foreclosed by United States v. Villavicencio-Burruel, 608 F.3d 556, 563 (9th Cir.

2010). Contrary to Delgado’s assertion, we are bound by Villavicencio-Burruel,

which remains good law. See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003)

(en banc) (holding that a three-judge panel is bound by circuit precedent unless that

precedent is “clearly irreconcilable” with intervening higher authority); Arellano

Hernandez v. Lynch, 831 F.3d 1127, 1131 (9th Cir. 2016) (rejecting argument that

Villavicencio-Burruel is no longer valid and stating that the decision “remains the

law of this circuit”).

       AFFIRMED.




                                           2                                    21-50059